Case 1:19-cr-00256-CG
     Case 3:19-mj-00289-EMT
                      Document
                            Document
                               1 Filed 110/30/19
                                          Filed 11/05/19
                                                  Page 1 of
                                                         Page
                                                            6 PageID
                                                              1 of 7 #: 1
Case 1:19-cr-00256-CG
     Case 3:19-mj-00289-EMT
                      Document
                            Document
                               1 Filed 110/30/19
                                          Filed 11/05/19
                                                  Page 2 of
                                                         Page
                                                            6 PageID
                                                              2 of 7 #: 2
Case 1:19-cr-00256-CG
     Case 3:19-mj-00289-EMT
                      Document
                            Document
                               1 Filed 110/30/19
                                          Filed 11/05/19
                                                  Page 3 of
                                                         Page
                                                            6 PageID
                                                              3 of 7 #: 3
Case 1:19-cr-00256-CG
     Case 3:19-mj-00289-EMT
                      Document
                            Document
                               1 Filed 110/30/19
                                          Filed 11/05/19
                                                  Page 4 of
                                                         Page
                                                            6 PageID
                                                              4 of 7 #: 4
Case 1:19-cr-00256-CG
     Case 3:19-mj-00289-EMT
                      Document
                            Document
                               1 Filed 110/30/19
                                          Filed 11/05/19
                                                  Page 5 of
                                                         Page
                                                            6 PageID
                                                              5 of 7 #: 5
Case 1:19-cr-00256-CG
     Case 3:19-mj-00289-EMT
                      Document
                            Document
                               1 Filed 110/30/19
                                          Filed 11/05/19
                                                  Page 6 of
                                                         Page
                                                            6 PageID
                                                              6 of 7 #: 6
 Case 1:19-cr-00256-CG
       Case 3:19-mj-00289-EMT
                        Document
                               Document
                                 1-1 Filed1 10/30/19
                                             Filed 11/05/19
                                                      Page 1Page
                                                            of 1 7PageID
                                                                   of 7  #: 7



                               PENALTY PAGE


CASE STYLE:            UNITED STATES v. NAKIA FRANCIES WHEELER

DEFENDANT:             NAKIA FRANCIES WHEELER (ALL COUNTS)

USAO NO.               19R00398
AUSA:                  Jamie A. Wilson


CODE VIOLATIONS:

COUNTS 1-4:            26 USC § 7206 (1), Making and Subscribing False Tax Returns
COUNTS 5-27:           26 USC § 7206(2), False Statements


PENALITIES:
COUNTS 1-4:            3 yrs/$100,000/3 yrs SRT/$100 SA
COUNTS 5-27:           3 yrs/$100,000/3 yrs SRT/$100 SA




                                         1
